DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Priority
This application is a continuation of U.S. patent application Ser. No. 15/001,216, filed 19 January 2016 and now a US patent 10,663,934.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 28 May 2020 have been considered by the examiner.


Claim Objections
Claim 3 is objected to because of the following informalities: “data” in line 1 should read “operational data”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: the claim is identical to the claim 5, and should be cancelled. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: “first controller” in line 1 should read “the first controller”. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,663,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10,663,934 recite very similar structure and functionality.
16/855,137
US 10,663,934 B2
Analysis
Claim 1 (emphasis added)
An equipment continuity system comprising: 

at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment; 

a first controller connected to the at least one of heating, equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment, 

wherein the first controller performs a set of control functions using a set of operational data; and 


a recorder connected to the first controller; and 

wherein: the recorder receives and logs operational data from the first controller; 


the first controller is replaceable with a second controller; 

when the first controller is replaced with the second controller, the recorder receives and logs operational data from the second controller; and 

the operational data from the second controller is merged with the operational data from the first controller, 

whereupon the second controller performs the same set of control functions that previously were performed by the first controller using the same configuration data.

Claim 1 (emphasis added)
An equipment continuity system comprising: 

heating or cooling equipment; 







a first controller connected to the heating or cooling equipment, 







wherein the first controller performs a set of control functions using a set of configuration data and operational data; and 

a recorder connected to the first controller; and 

wherein: the recorder receives and logs configuration data and operational data from the first controller; 

the first controller is replaceable with a second controller; 

when the first controller is replaced with the second controller, the recorder receives and logs operational data from the second controller; and 

the operational data from the second controller is merged with the operational data from the first controller, 

whereupon the second controller performs the same set of control functions that previously were performed by the first controller using the same configuration data.



Claim 1 of 16/855,137 is anticipated by Claim 1 of US 10,663,934.




























Claim 2 (emphasis added)
wherein a merging of operational data from the first controller and the second controller into one series of operational data is done automatically to ensure continuity of operational data for the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment.


Claim 2 (emphasis added)
wherein a merging of operational data from the first controller and the second controller into one series of operational data is done automatically to ensure continuity of operational data for the heating or cooling equipment.


Claim 2 of 16/855,137 is anticipated by Claim 2 of US 10,663,934.

Claim 3
wherein merging of data from the first controller and the second controller is automatic on a cloud connected first to the first controller and connected second to the second controller in that order.


Claim 3
wherein the merging of the data from the first and second controllers is automatic on a cloud connected first to the first controller and connected second to the second controller in that order.

Claim 3 of 16/855,137 is anticipated by Claim 3 of US 10,663,934.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2011/0066289 A1), hereinafter ‘Butler’, in view of Eberhard (US 2010/0057944 A1), hereinafter ‘Eberhard’.

Regarding claim 1, Butler teaches:
An equipment continuity system comprising: (Butler: [0025], figures 1 and 3 “In the event that the controller 100 becomes damaged, defective, or requires replacement for any reason, a replacement controller that is ‘blank’ may be used to replace the originally installed controller, where the memory module 110 is simply removed from the original controller and reconnected to the replacement controller.”)
at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment; (Butler: [0002], figures 1 and 3 “The present disclosure relates to heating and/or cooling systems, and more particularly to system controllers for controlling the operation of heating and/or cooling systems.”)
a first controller connected to the at least one of heating, equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment, (Butler: [0033], figure 1 “When the system controller 100 is configured by the manufacturer for a specific HVAC unit it will be installed in, the HVAC unit and system controller may be shipped to an installation site, and installed at the site.  An HVAC contractor may at such time change some of the parameters of the system at the time of installation, to ‘tweak’ the parameters by adjusting the trim, CFM, ramp rate, heat delay, or other settings to accommodate the actual installation requirements.”; [0037] “After installation and power-up in steps 202, 204, the controller 100 is configured to establish communication at step 206.”) [The system controller 100 reads on “a first controller”, and see connection, as illustrated in figure 1, which reads on “connected to …”.]
wherein the first controller performs a set of control functions using a set of operational data; and (Butler: [0037] “It should be understood that the controller 100 may request operation of the blower motor controller 150 to establish a particular CFM of airflow, by communicating a command signal that may have embedded therein the input information of a coefficient or operating parameter, which is used by the motor controller 150 in determining a speed for the blower motor.”) [The coefficient or operating parameter used to determine the speed of the blower motor reads on “a set of operational data”.]
a recorder connected to the first controller; and (Butler: figure 1) [The MM 110, as illustrated in figure 1, reads on “a recorder”.]
wherein: the recorder receives and logs operational data from the first controller; (Butler: [0033], figure 1 “As these values are entered, the system controller 100 saves the information to the memory 102, and also the separate memory module 110.  In this manner, all information after installation is in effect duplicated in both memory locations.”; [0026] “The controller 100 is configured to synchronize the onboard memory with the separate memory module 110.”; [0036] “The configuration input signals are signals relating to configuration settings typically made in the field by an operator during installation of the HVAC system. These settings may be input at the time of manufacture or the time of installation. For example, the value of a particular configuration input signal may indicate the type or size of a particular component employed in the HVAC system, such as the tonnage of an outdoor compressor unit. In contrast, the motor operating input signals are signals that change during normal operation of the HVAC system. For example, the value of a particular operating input signal may represent a call for heat or cool operation. The operating input signals are typically provided by a system controller, and may include operating signals received by the system controller from a thermostat. The controller stores the information into a memory associated with the controller 100.”) [Operational signals that are input into the memory 102 associated with the controller 100 and then synchronized with the separate memory module 110 with reads on “receives and logs operational data”.]
the first controller is replaceable with a second controller; (Butler: [0034] “If the system controller fails, a ‘blank’ or generic replacement controller may be installed in its place.”) [The replacement controller reads on “a second controller”.)
when the first controller is replaced with the second controller, the recorder receives and logs operational data from the second controller; and (Butler: [0034] “The separate memory module may be removed from the failed controller and may be connected via the USB interface onto the replacement controller.”; [0026] “The controller 100 is configured to synchronize the onboard memory with the separate memory module 110.”; [0046] “The system controller's onboard memory 102 is always the dominant memory, unless the system controller is replaced with a "blank" replacement controller, in which case the memory module 110 becomes dominant until it has updated the onboard memory of the replacement controller, at which point the system memory 102 becomes dominant once again.”) [Upon replacement, the replacement controller onboard memory 102, when it becomes updated, repeats process of getting inputs of operational signals and synchronizing with the separate memory module as explained above, which reads on “the recorder receives and logs operational data from the second controller”.]
whereupon the second controller performs the same set of control functions that previously were performed by the first controller using the same configuration data. (Butler: Abstract “The system controller further includes a processor configured to receive via the communication means the communication of identifying information from the blower motor controller that identifies the type of blower motor installed in the system. The processor is configured to retrieve motor related parameters corresponding to the specific identified blower motor controller from the memory device, and to send said corresponding motor related parameters to the blower motor controller.”; [0016] “In the event that the universal controller (once installed and configured) becomes damaged, defective, or requires replacement for any reason, the universal controller if configured such that it may be readily replaced by a ‘blank’ universal controller, as will be described below.”; [0036] “For example, the value of a particular configuration input signal may indicate the type or size of a particular component employed in the HVAC system, such as the tonnage of an outdoor compressor unit. … The controller stores the information into a memory associated with the controller 100.”) [The controller being readily replaced to control reads on “performs the same set of control functions that previously were performed by the first controller”.]

Butler does not explicitly teach: the operational data from the second controller is merged with the operational data from the first controller.
Eberhard teaches:
the operational data from the second controller is merged with the operational data from the first controller. (Eberhard: Abstract “A plug connector module having at least one plug connector for electromechanical connection with a field device, especially a device for measured data capture in process technology. The plug connector module includes a memory unit for storing data and a communication interface, which enables a data connection with the field device.”; [0023] “The plug connector module of the invention can, in the case of a sufficiently large memory capacity, advantageously also be used as a data logger for recording the measured values or other operational variables of a field device connected with it. For example, the plug connector module of the invention can be fixedly associated with a certain measuring point and, in the case of a device replacement, can be transferred from the old field device to the new field device, so that a continued data recording of relevant parameters of the measuring point is provided also during the device replacement and beyond. In this way, as it were, a measuring point referenced "log book" is implementable over a number of installed device generations and beyond.”) [The operational variables read on “the operational data”, the old field device reads on “the first controller”, and the new field device reads on “the second controller”. Transferring the recorded or logged operational variables from the old field device to the new field device and continuing data logging or recording of the operational variables during replacement and beyond reads on “… is merged with …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Butler and Eberhard before them, to modify the recording or storing of operating signals from an old device and operating signals from a new replacement device to incorporate merging the recorded or stored operating signals of both.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing a continuous log book or logging of the operating signals (Eberhard: [0023] “In this way, as it were, a measuring point referenced ‘log book’ is implementable over a number of installed device generations and beyond.”).

Regarding claim 4, Butler and Eberhard teach all the features of claim 1.
Butler further teaches:
wherein the recorder receives and logs configuration data from the first controller. (Butler: [0036] “The configuration input signals are signals relating to configuration settings typically made in the field by an operator during installation of the HVAC system. These settings may be input at the time of manufacture or the time of installation. For example, the value of a particular configuration input signal may indicate the type or size of a particular component employed in the HVAC system, such as the tonnage of an outdoor compressor unit. In contrast, the motor operating input signals are signals that change during normal operation of the HVAC system. For example, the value of a particular operating input signal may represent a call for heat or cool operation. The operating input signals are typically provided by a system controller, and may include operating signals received by the system controller from a thermostat. The controller stores the information into a memory associated with the controller 100.”) [Configuration input signal information input into the memory 102 associated with the controller 100 and then synchronized with the separate memory module 110, see claim 1 above, reads on “receives and logs configuration data”.]

Regarding claim 5, Butler and Eberhard teach all the features of claim 1.
Butler further teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment and cooling equipment. (Butler: [0013] “The present application describes various embodiments of a controller for controlling a number of different environmental control systems that include a blower motor and a blower motor controller. Some environmental control systems may only include a heat-only system, which may be operated independent from a separate cooling system.”)

Regarding claim 6, Butler and Eberhard teach all the features of claim 1.
Butler further teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment and cooling equipment. (Butler: [0013] “The present application describes various embodiments of a controller for controlling a number of different environmental control systems that include a blower motor and a blower motor controller. Some environmental control systems may only include a heat-only system, which may be operated independent from a separate cooling system.”)

Regarding claim 11, Butler and Eberhard teach all the features of claim 1.
Butler further teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and air control equipment. (Butler: [0013] “The present application describes various embodiments of a controller for controlling a number of different environmental control systems that include a blower motor and a blower motor controller. Some environmental control systems may only include a heat-only system, which may be operated independent from a separate cooling system. In this example, the heating system would require blower operation at a specific airflow or cubic feet per minute (CFM) for a heat and fan mode of operation. Other systems may include heating and cooling components and require blower operation at specific airflows/CFM levels for different capacity levels for a heat, cool and fan mode of operation.”)

Regarding claim 13, Butler and Eberhard teach all the features of claims 1 and 4.
Butler further teaches:
wherein the first controller is configured for specific equipment. (Butler: [0020], figure 1 “The controller 100 may include an input interface 104 that allows manufacturers who purchase the controller 100 to input information including parameters specific to a particular heating and/or cooling system that the manufacturer is producing. The input interface 104 permits the input of information that includes parameters specific to a number of various blower motors that may be installed, including the particular blower motor installed in the particular system. This permits manufacturers to configure the "blank" controller 100 for a particular size and type of system, which includes a particular blower operated by any one of a number of specific motor types. The memory 102 associated with the controller 100 is preferably utilized to store this input information.”) [The controller for the particular heating and/or cooling system, as illustrated in figure 1, reads on “configured for specific equipment”.]

Regarding claim 14, Butler and Eberhard teach all the features of claims 1, 4 and 13.
Butler further teaches:
wherein first controller is a source of the configuration data for the specific equipment. (Butler: [0024] Once the controller 100 is selected or designated for a particular heating and/or cooling system, and the processor 108 preferably receives data or information that is input by the manufacturer via the interface device 104. The system controller 100 would then be configured by the manufacturer for the particular heating or cooling system. The processor 108 stores the specific values and parameters into the memory 102, such that the information and/or parameters relating to the particular blower motor that is installed can be retrieved and used for controlling operation of the identified blower motor. The processor 108 can then send the appropriate stored configuration variables or values to the blower motor controller 150 via the communication means 106.”)

Regarding claim 15, Butler and Eberhard teach all the features of claim 1, 4 and 13.
Butler further teaches:
wherein the configuration data received and logged from the first controller identifies a subset of the specific equipment. (Butler: [0024] Once the controller 100 is selected or designated for a particular heating and/or cooling system, and the processor 108 preferably receives data or information that is input by the manufacturer via the interface device 104. The system controller 100 would then be configured by the manufacturer for the particular heating or cooling system. The processor 108 stores the specific values and parameters into the memory 102, such that the information and/or parameters relating to the particular blower motor that is installed can be retrieved and used for controlling operation of the identified blower motor. The processor 108 can then send the appropriate stored configuration variables or values to the blower motor controller 150 via the communication means 106.”) [The blower reads on “a subset of the specific equipment”.]

Regarding claim 16, Butler and Eberhard teach all the features of claim 1.
Butler further teaches:
wherein the operational data from the first controller and the operational data from the second controller are received from the same equipment. (Butler: See claim 1 above) (Butler: [0025] “In the event that the controller 100 becomes damaged, defective, or requires replacement for any reason, a replacement controller that is "blank" may be used to replace the originally installed controller, where the memory module 110 is simply removed from the original controller and reconnected to the replacement controller.”; [0045] “In the event that the controller 300 becomes damaged, defective, or requires replacement for any reason, a replacement "blank" configurable controller may be used to replace the originally installed controller.”) [The originally installed controller and the replacement of the controller both control/monitor the same HVAC system.]


Claims 2, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Eberhard, further in view of Marten et al. (US 2017/0168469 A1), hereinafter ‘Marten’.

Regarding claim 2, Butler and Eberhard teach all the features of claim 1.
Eberhard further teaches:
wherein a merging of operational data from the first controller and the second controller into one series of operational data is done automatically to ensure continuity of operational data … (Eberhard: Abstract “A plug connector module having at least one plug connector for electromechanical connection with a field device, especially a device for measured data capture in process technology. The plug connector module includes a memory unit for storing data and a communication interface, which enables a data connection with the field device.”; [0023] “The plug connector module of the invention can, in the case of a sufficiently large memory capacity, advantageously also be used as a data logger for recording the measured values or other operational variables of a field device connected with it. For example, the plug connector module of the invention can be fixedly associated with a certain measuring point and, in the case of a device replacement, can be transferred from the old field device to the new field device, so that a continued data recording of relevant parameters of the measuring point is provided also during the device replacement and beyond. In this way, as it were, a measuring point referenced "log book" is implementable over a number of installed device generations and beyond.”) [The operational variables read on “the operational data”, the old field device reads on “the first controller”, and the new field device reads on “the second controller”. Transferring the recorded or logged operational variables from the old field device to the new field device and continuing data logging or recording of the operational variables during replacement and beyond reads on “a merging of operational data …”.]
The motivation to combine Butler and Eberhard, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Butler and Eberhard do not explicitly teach: wherein a merging of operational data from the first controller and the second controller into one series of operational data is done automatically to ensure continuity of operational data for the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment.
Marten teaches:
wherein a merging of operational data from the first controller and the second controller into one series of operational data is done automatically to ensure continuity of operational data for the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment. (Marten: [0014] “The method may further include receiving, by the home automation controller, a request for the data file from the computing device.  The method may further include retrieving, by the home automation controller, the first data segment from the storage device of the first component.  The method may further include retrieving, by the home automation controller, the second data segment from the storage device of the second component.  The method may further include combining, by the home automation controller, the first data segment and the second data segment to regenerate the data file.  The method may further include sending the data file to the computing device.”; [0101] “In some embodiments, the home automation controller can automatically begin the rebuild process to recover the data that was removed from the system.”; [0050] “Home automation script database 248 may store scripts that detail how home automation devices are to function based on various events occurring. For instance, if stored content starts being played back by television receiver 200, lights in the vicinity of display device 160 may be dimmed and shades may be lowered by communicatively coupled and controlled shade controller. As another example, when a user shuts programming off late in the evening, there may be an assumption the user is going to bed. Therefore, the user may configure television receiver 200 to lock all doors via a lock controller, shut the garage door via garage controller, lower a heat setting of thermostat, shut off all lights via a light controller, and determine if any windows or doors are open via window sensors and door sensors, and, if so, alert the user. Such scripts or programs may be predefined by the home automation/television service provider and/or may be defined by a user.”) [The first component reads on “the first controller”, the second component reads on “the second controller”, combining reads on “merging”, regenerate the data file reads on “continuity of operational data”, and regenerating the data file for a home automation device reads on “to ensure continuity of operational data for the at least one of heating equipment, cooling equipment, lighting equipment, …”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Butler, Eberhard and Marten before them, to modify the technique of logging of the operational variables in process control, to incorporate applying to operational variables of various home automation devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve operating continuity of a home automation component when the home automation component is replaced with another by having stored the back-up data available (Marten: [0027] “The system can store or back-up data from a home computing device”).

Regarding claim 7, Butler and Eberhard teach all the features of claim 1.
Butler further teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, … (Butler: [0013] “The present application describes various embodiments of a controller for controlling a number of different environmental control systems that include a blower motor and a blower motor controller. Some environmental control systems may only include a heat-only system, which may be operated independent from a separate cooling system.”)

Butler and Eberhard do not explicitly teach: wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and lighting equipment.
Marten teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and lighting equipment. (Marten: [0050] “Home automation script database 248 may store scripts that detail how home automation devices are to function based on various events occurring. For instance, if stored content starts being played back by television receiver 200, lights in the vicinity of display device 160 may be dimmed and shades may be lowered by communicatively coupled and controlled shade controller. As another example, when a user shuts programming off late in the evening, there may be an assumption the user is going to bed. Therefore, the user may configure television receiver 200 to lock all doors via a lock controller, shut the garage door via garage controller, lower a heat setting of thermostat, shut off all lights via a light controller, and determine if any windows or doors are open via window sensors and door sensors, and, if so, alert the user. Such scripts or programs may be predefined by the home automation/television service provider and/or may be defined by a user.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Butler, Eberhard and Marten before them, to modify the technique of logging of the operational variables in process control, to incorporate applying to operational variables of various home automation devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve operating continuity of a home automation component when the home automation component is replaced with another by having stored the back-up data available (Marten: [0027] “The system can store or back-up data from a home computing device”).

Regarding claim 8, Butler and Eberhard teach all the features of claim 1.
Butler further teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, a… (Butler: [0013] “The present application describes various embodiments of a controller for controlling a number of different environmental control systems that include a blower motor and a blower motor controller. Some environmental control systems may only include a heat-only system, which may be operated independent from a separate cooling system.”)

Butler and Eberhard do not explicitly teach: wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and fire equipment.
Marten teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and fire equipment. (Marten: [0066] “Home automation data storage system 300 can include a computing device 305, a home automation controller 310, data file 350, data segments 355, 36, and 365, and home automation components including light switch 315, light bulb 320, smoke detector 325, door sensor 330, and security camera 340.”;) [The smoke detector reads on “fire equipment”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Butler, Eberhard and Marten before them, to modify the technique of logging of the operational variables in process control, to incorporate applying to operational variables of various home automation devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve operating continuity of a home automation component when the home automation component is replaced with another by having stored the back-up data available (Marten: [0027] “The system can store or back-up data from a home computing device”).

Regarding claim 9, Butler and Eberhard teach all the features of claim 1.
Butler further teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, … (Butler: [0013] “The present application describes various embodiments of a controller for controlling a number of different environmental control systems that include a blower motor and a blower motor controller. Some environmental control systems may only include a heat-only system, which may be operated independent from a separate cooling system.”)

Butler and Eberhard do not explicitly teach: wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and security equipment.
Marten teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and security equipment. (Marten: [0050] “Home automation script database 248 may store scripts that detail how home automation devices are to function based on various events occurring. For instance, if stored content starts being played back by television receiver 200, lights in the vicinity of display device 160 may be dimmed and shades may be lowered by communicatively coupled and controlled shade controller. As another example, when a user shuts programming off late in the evening, there may be an assumption the user is going to bed. Therefore, the user may configure television receiver 200 to lock all doors via a lock controller, shut the garage door via garage controller, lower a heat setting of thermostat, shut off all lights via a light controller, and determine if any windows or doors are open via window sensors and door sensors, and, if so, alert the user. Such scripts or programs may be predefined by the home automation/television service provider and/or may be defined by a user.”; [0066] “Home automation data storage system 300 can include a computing device 305, a home automation controller 310, data file 350, data segments 355, 36, and 365, and home automation components including light switch 315, light bulb 320, smoke detector 325, door sensor 330, and security camera 340.”;) [The door locks read on “security equipment”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Butler, Eberhard and Marten before them, to modify the technique of logging of the operational variables in process control, to incorporate applying to operational variables of various home automation devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve operating continuity of a home automation component when the home automation component is replaced with another by having stored the back-up data available (Marten: [0027] “The system can store or back-up data from a home computing device”).

Regarding claim 10, Butler and Eberhard teach all the features of claim 1.
Butler further teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, … (Butler: [0013] “The present application describes various embodiments of a controller for controlling a number of different environmental control systems that include a blower motor and a blower motor controller. Some environmental control systems may only include a heat-only system, which may be operated independent from a separate cooling system.”)

Butler and Eberhard do not explicitly teach: wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and video equipment.
Marten teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and video equipment. (Marten: [0034] “Display device 160 may be used to present video and/or audio decoded and output by television receiver 150.”; [0066] “Home automation data storage system 300 can include a computing device 305, a home automation controller 310, data file 350, data segments 355, 36, and 365, and home automation components including light switch 315, light bulb 320, smoke detector 325, door sensor 330, and security camera 340.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Butler, Eberhard and Marten before them, to modify the technique of logging of the operational variables in process control, to incorporate applying to operational variables of various home automation devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve operating continuity of a home automation component when the home automation component is replaced with another by having stored the back-up data available (Marten: [0027] “The system can store or back-up data from a home computing device”).

Regarding claim 12, Butler and Eberhard teach all the features of claim 1.
Butler further teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, … (Butler: [0013] “The present application describes various embodiments of a controller for controlling a number of different environmental control systems that include a blower motor and a blower motor controller. Some environmental control systems may only include a heat-only system, which may be operated independent from a separate cooling system.”)
(Marten: [0034] “Display device 160 may be used to present video and/or audio decoded and output by television receiver 150. Television receiver 150 may also output a display of one or more interfaces to display device 160, such as an electronic programming guide (EPG). Display device 160 may also be a monitor, computer, or some other device configured to display video and, possibly, play audio.”)

Butler and Eberhard do not explicitly teach: wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and audio system equipment.
Marten teaches:
wherein the at least one of heating equipment, cooling equipment, lighting equipment, fire equipment, security equipment, video equipment, air control equipment, and audio system equipment is heating equipment, cooling equipment, and audio system equipment. (Marten: [0034] “Display device 160 may be used to present video and/or audio decoded and output by television receiver 150. Television receiver 150 may also output a display of one or more interfaces to display device 160, such as an electronic programming guide (EPG). Display device 160 may also be a monitor, computer, or some other device configured to display video and, possibly, play audio.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Butler, Eberhard and Marten before them, to modify the technique of logging of the operational variables in process control, to incorporate applying to operational variables of various home automation devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve operating continuity of a home automation component when the home automation component is replaced with another by having stored the back-up data available (Marten: [0027] “The system can store or back-up data from a home computing device”).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Eberhard, further in view of LIU et al. (US 2018/0164758 A1), hereinafter ‘Liu’.
Regarding claim 3, Butler and Eberhard teach all the features of claim 1.
Eberhard further teaches:
wherein merging of data from the first controller and the second controller is automatic … connected first to the first controller and connected second to the second controller in that order. (Eberhard: [0039] “The plug connector module 100 of the invention can, in the case of a sufficiently large memory capacity, advantageously also be used as a data logger for recording measured values or other operational variables of the field device 200 connected with it. For example, the plug connector module 100 of the invention can be fixedly associated with a certain measuring point, e.g. a measuring point for registering a pH value in a process chain, and can be transferred, in the case of a device replacement, from the old field device 200 to the new field device, so that a continued data recording of relevant parameters of the pH measuring point is provided also during the device replacement and beyond. In this way, as it were, a measuring point referenced "log book" is implementable over a number of installed device generations and beyond.”) [The plug connector module 100 collecting data from the old field device reads on “… is automatic … connected first to the first controller”, and the plug connector module 100 being connected to the new device upon replacement from the original controller and then begin collecting data from the new device for continuity reads on “connected second to the second controller”.]
The motivation to combine Butler and Eberhard, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Butler and Eberhard do not explicitly teach: wherein merging of data from the first controller and the second controller is automatic on a cloud connected first to the first controller and connected second to the second controller in that order.
Liu teaches:
wherein merging of data from the first controller and the second controller is automatic on a cloud connected first to the first controller and connected second to the second controller in that order. (Liu: [0011] “By utilizing the cloud service platform to receive the appliance operating data of the smart home appliances and the user data of the user, and through the analysis result generated after analysis of the appliance operating data and the user data, the technical solution(s) according to the embodiment of the disclosure provides the user with guidance information for managing the at least two smart home appliances, and addresses the existing problem of inefficient management of smart home appliances by the user. With this technical solution(s) to efficient management of smart home appliances, the user can manage the smart home appliances without relying upon corresponding manual or his or her experience, and management efficiency of the smart home appliances by the user is improved.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Butler, Eberhard and Liu before them, to modify the technique of logging of the operational variables in process control, to incorporate storing the logged operational variables using the cloud service platform.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve efficiently managing the process control by performing information processing and analyzing the collected information in the cloud service platform (Liu: [0005] “An embodiment of the disclosure provides an information processing method, a cloud service platform and an information processing system so as to address the existing problem of inefficient management of smart home appliances by a user. The embodiment of the disclosure provides a technical solution to efficient management of smart home appliances so that the user can manage the smart home appliances without relying upon corresponding manuals and his or her experience and efficiency of the user in managing the smart home appliances is improved.”; [0006] “In a first aspect, an embodiment of the disclosure provides an information processing method, and the method includes the following operations. Receiving, by a cloud service platform, appliance operating data and user data transmitted by a smart home appliance control device, where the appliance operating data and the user data is appliance operating data of at least two smart home appliances and user data of a user collected by the at least two smart home appliances under the control of the smart home appliance control device when the user is using the at least two smart home appliances, respectively. Analyzing the appliance operating data and the user data to generate an analysis result. Judging whether the analysis result satisfies a preset condition. And transmitting the analysis result to user equipment of the user when the analysis result satisfies the preset condition, so that the user can manage the at least two smart home appliances according to the analysis result received and output by the user equipment.”).


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Butler, in view of Eberhard, further in view of Yaeger (US 2004/0193570 A1), hereinafter ‘Yaeger’.

Regarding claim 17, Butler and Eberhard teach all the features of claims 1 and 16.
Butler and Eberhard do not explicitly teach: wherein duplicative instances of equipment are deleted from the configuration data.
Yaeger teaches:
wherein duplicative instances of equipment are deleted from the configuration data. (Yaeger: Abstract “A duplicate record processing method, apparatus, and system sorts a plurality of data records, identifies duplicate data records, and uses duplicate selection criteria to select at least one instance of the duplicate data records. The duplicate selection criteria may be specified by parameters contained within control statements. An instance is selected when initial duplicate selection criteria are met. The sort method saves initial data record selections and continues to process subsequent records. Records that meet duplicate selection criteria are saved over previously selected records. In response to determining that the last saved record meets the final duplicate selection criteria, the saved record is output. Records that are not selected may be deleted.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Butler, Eberhard and Yaeger before them, to modify the technique of logging of the operational variables in process control, to incorporate duplicate selection criteria and delete duplicate records that are not selected.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reducing the bandwidth storage, and computational load associated with processing by deleting duplicate records (Yaeger: [0014] “The files or record sets processed by a sorting utility such as the aforementioned pipelined sort utility often contain duplicate instances of data records. A system may require that only a limited subset of duplicate record instances be retained for further processing.”; [0015] “To address this need, sorting systems have included command statements to select all instances of duplicate data records, command statements to delete all instances of duplicate records, and command statements to select all instances of duplicate records that meet specified criteria. However, systems have been unable to directly select a particular instance of duplicate data records such as a first or last instance of a duplicate set of records. The ability to restrict processing to a particular instance would reduce the bandwidth, storage, and computational load associated with processing duplicate records.”).

Regarding claim 18, Butler and Eberhard teach all the features of claims 1 and 16.
Butler and Eberhard do not explicitly teach:
Yaeger teaches:
wherein operational data is mapped to a single instance of equipment. (Yaeger: [0071] “The sort records step 610 sorts a plurality of data records. Data records are indexed or saved in sequential order according to certain criterion, such as the value of a descriptor key, descriptor word, or data field value. The identify duplicate records step 620 identifies the second record of a set of duplicate records. In one embodiment, the identify duplicate records step 620 identifies the second record of a set of duplicate records by scanning until two adjacent duplicate records are encountered. Records that are not the second record of a duplicate record set may be deleted.”; [0072] “The save current record step 630 saves the current duplicate record of a set of duplicate records. The current duplicate record is potentially the last instance of a set of duplicate records. Saving the current duplicate record allows the selection method 600 to continue processing records until making a final determination of the identity of the last duplicate record in a duplicate record set.”) [Indexed, flagged and written to memory reads on “mapped”, and the saved last instance reads on “a single instance”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Butler, Eberhard and Yaeger before them, to modify the technique of logging of the operational variables in process control, to incorporate duplicate selection criteria and delete duplicate records that are not selected for a single instance.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reducing the bandwidth storage, and computational load associated with processing the single instance by deleting duplicate records (Yaeger: [0014] “The files or record sets processed by a sorting utility such as the aforementioned pipelined sort utility often contain duplicate instances of data records. A system may require that only a limited subset of duplicate record instances be retained for further processing.”; [0015] “To address this need, sorting systems have included command statements to select all instances of duplicate data records, command statements to delete all instances of duplicate records, and command statements to select all instances of duplicate records that meet specified criteria. However, systems have been unable to directly select a particular instance of duplicate data records such as a first or last instance of a duplicate set of records. The ability to restrict processing to a particular instance would reduce the bandwidth, storage, and computational load associated with processing duplicate records.”).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116